 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 523 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2004 
Mr. Rohrabacher submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Strongly denouncing the danger of international terrorism inspired by an apostate vision of Islam, one of the historic religions of the world. 
 
Whereas Margaret Hassan, a helpless humanitarian aid worker and the Iraqi head of CARE International’s Iraq operations, was brutally murdered while in captivity of Muslim fanatics in Iraq; 
Whereas Dutch filmmaker Theo van Gogh was ritually slaughtered on an Amsterdam street on November 2, 2004; 
Whereas van Gogh’s crime was a film he made, Submission, which recounted stories of Muslim women who were forced into arranged marriages and abused in various ways; and 
Whereas these latest atrocities sadly mark only the most recent high-profile incidents of violence, mutilations, beheadings, and other acts of savagery committed in the name of Islam, and such barbarous acts contradict the teachings of the monotheistic faith that Islam shares with both Christianity and Judaism: Now, therefore, be it 
 
That Congress— 
(1)denounces the horrific killings of Margaret Hassan, the Iraqi head of CARE International’s Iraq operations, and Dutch filmmaker Theo van Gogh as acts of terrorism and condemns all such monstrous acts committed in the name of Islam;  
(2)strongly urges Muslim countries and leading clerics and practitioners of the Islamic faith to take the lead in denouncing, marginalizing, and thwarting the violence committed in the name of Islam against unarmed and helpless victims; 
(3)similarly calls on people of all faiths to denounce such barbarous acts committed against Muslims; and 
(4)strongly encourages the Government of the Kingdom of Saudi Arabia to deny access to Islamic holy sites in Saudi Arabia both to individuals who are members of organizations that have taken credit for, and to individuals who have committed, any crime or act of terrorism, barbarism, or mutilation in the name of Islam. 
 
